Citation Nr: 0501951	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  03-32 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1977 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the VARO in Columbia, South Carolina, that denied entitlement 
to service connection for a mental health disorder. 

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

The veteran and his representative essentially maintain that 
he now has PTSD resulting from the way his mind reacted to 
having been struck and almost killed by a bus while serving 
in Korea.  At the hearing before the undersigned Traveling 
Member of the Board at the Atlanta RO in October 2004, it was 
stated that a group of doctors the veteran had been seeing 
over the years had given him a diagnosis of PTSD attributable 
to the reported bus accident in service.  The veteran 
indicated that he had an appointment the 2nd of November with 
the physicians  (Transcript, page 6).  Evidence of record 
discloses the individual identified by the veteran at the 
hearing is employed at the Grady Health System, 80 Butler 
Street, S.E., Atlanta, Georgia 30303-3050.  No recent 
communications from individuals at that facility are in the 
claims folder.  

The representative asked that the VA comply with its duty to 
assist the veteran in the development of his claim by 
obtaining and associating with the claims folder the 
veteran's service records in the hope that they might provide 
documentation of the reported bus accident in service.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA provide notice that informs a 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate a claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence the claimant is expected 
to provide.  Further, VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s)."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  In this case, a review of the record 
shows the standards for notification and assistance required 
under the Quartuccio and Charles cases have not been met.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  VA should contact the veteran and 
request that he provide the names and 
addresses of any health care providers, 
VA and private, who have treated him for 
psychiatric purposes in the years 
following service.  Of particular 
interest are any additional records from 
the Grady Health System, 80 Butler 
Street, S.E., Atlanta, Georgia 30303-3050 
dated after February 2002.  Additionally, 
the RO should attempt to obtain the 
veteran's service personnel folder and 
associate it with the claims file.  If 
this cannot be done, documentation to 
this effect should be noted in the claims 
folder.  

3.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressor.  He should be as 
specific as possible in providing details 
regarding the claimed inservice stressful 
event.  At a minimum, he should indicate 
the location and approximate time (two-
month specific date range) regarding the 
stressful event, and the unit of 
assignment at the time the stressful 
event occurred.  He is to be informed 
this information is necessary to obtain 
supportive evidence of the stressful 
event and that failure to respond and to 
provide an incomplete response may result 
in denial of his claim. 

4.  Thereafter, if credible supporting 
evidence of the claimed stressor is 
obtained, the RO should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify any psychiatric disorders 
that are present.  The examination report 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressor is sufficient to 
support such a diagnosis.  The complete 
rationale for any opinion expressed 
should be provided.  Regardless, whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
the etiology of that disorder.  

5.  Following the aforementioned 
development, the RO should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




